                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 LESLEE GRINNELL,

       Plaintiff,                             Case No. 17-11354
                                              Honorable Laurie J. Michelson
 v.

 CITY OF TAYLOR, et al.,

       Defendants.


 OPINION AND ORDER GRANTING IN LIMITED PART AND DENYING
   IN PART DEFENDANTS’ MOTION FOR RECONSIDERATION [82]


      In April 2017, Leslee Grinnell sued the City of Taylor and numerous Taylor

police officers for his alleged beating and detention by the Taylor police after he was

designated as a suicidal barricaded gunman. Of his original seven counts against the

City and nine individual police officers, all that remains is a limited-in-scope

excessive force claim against five officers. This excessive force claim has survived two

motions for summary judgment by the defendants. Yet Defendants now seek a third

bite at the apple through their motion for reconsideration of the Court’s latest

summary judgment opinion.

      Local    Rule    7.1   permits    a   party   to   move     for   “rehearing   or

reconsideration . . . within 14 days after entry of the judgment or order.” E.D. Mich.

L.R. 7.1(h)(1). The moving party must “demonstrate a palpable defect by which the

court and the parties and other persons entitled to be heard on the motion have been

misled” and then “show that correcting the defect will result in a different disposition
of the case.” E.D. Mich. L.R. 7.1(h)(3). This Court has previously defined the general

rule for a motion for reconsideration as follows: “a party seeking reconsideration must

show that the district court clearly erred, that the court’s initial decision will change

if the clear error is corrected, and that the error was based on the law and record as

it stood when the district court made its initial decision.” Roe v. Ford Motor Co., 439

F. Supp. 3d 922, 926 (E.D. Mich. 2020).

      Defendants argue that the Court’s prior opinion contains a palpable defect

because “the Court overlooked Plaintiff’s key admissions that require dismissal of the

sole remaining aspect of his case.” (ECF No. 82, PageID.2290.) The Court previously

concluded, “[b]ecause Grinnell plausibly alleges that all of these five officers are liable

for excessive force or for failing to stop excessive force, and the actions of the officers

prevented him from being able to identify which officers took what actions, Grinnell

is not required to identify at the summary judgment stage which officer committed

which specific act.” Grinnell v. Taylor, No. 17-11354, 2021 WL 1736999, at *9 (E.D.

Mich. May 3, 2021). According to Defendants, Grinnell’s own testimony is

inconsistent with this conclusion.

      The Court first notes it is Defendants’ burden to establish that no genuine

questions of material fact remain, and they are otherwise entitled to summary

judgment. In addition to briefing, the Court held a hearing on Defendants’ motion

and gave counsel advance notice that they should come prepared to discuss the

deposition testimony in detail. Much of the hearing was dedicated to discussion of the

implication of Grinnell’s failure to identify specific officers. (See ECF No. 81.) In



                                            2
addition to these opportunities for the parties to highlight the most salient facts for

the Court, the Court spent significant time independently reviewing the deposition

transcripts. So the Court sees Defendants’ motion largely as seeking an opportunity

to rehash the arguments it has already made or already had the opportunity to make.

See E.D. Mich. L.R. 7.1(h)(3) (“Generally, and without restricting the Court’s

discretion, the Court will not grant motions for rehearing or reconsideration that

merely present the same issues ruled upon by the Court, either expressly or by

reasonable implication.”). But in the interest of thoroughness and clarity,

appreciating Defendants’ efforts to narrow their motion, and finding merit in one of

their arguments, the Court will address all of Defendants’ positions.

                                          I.

      Defendants first argue that Grinnell’s admissions undermine one of the Court’s

holdings. The Court held that for five officers, Grinnell had plausibly argued that

they either participated in or failed to intervene in his assault. It followed, in this

Court’s view, that his excessive-force claim could proceed under the Fazica rule

against these five officers. Defendants say this was error given Grinnell’s recall of

some particulars of the assault.

      The Court agrees with Defendants to a very limited extent. Grinnell testified

at one point that only one individual kicked him. (ECF No. 72-10, PageID.1360–

1361.) True, at several other points he referred to multiple people kicking him and

then a single individual giving him a final kick in the ribs and laughing at him after

he was handcuffed. (ECF No. 72-9, PageID.1319–1320; ECF No. 72-10, PageID.1357,



                                          3
1360, 1363.) But Grinnell repeatedly testified that he could identify the officer who

gave him a final kick in the ribs after he was handcuffed. (See ECF No. 72-3,

PageID.1062 (Grinnell testified at his criminal trial: “I know the one that kicked me

after they handcuffed me is a little shorter guy, muscular.”); ECF No. 72-9,

PageID.1320 (Grinnell testified at his first deposition: “They get me handcuffed. They

start peeling off. The one cop . . . cop number one stands up and kicked me in the ribs

and says ha, ha, mother f***er.”).) And Grinnell makes clear that the officer who

kicked him and laughed at him was the same officer who allegedly ran up and

punched him in the face when he came out of his trailer. (ECF No. 72-3, PageID.1062;

ECF No. 72-9, PageID.1317, 1320.) Despite these admissions, Grinnell failed to

identify this individual officer by name. Only one individual is responsible for this

single kick and because it happened in a split second the other officers cannot be

liable for failing to stop it. So this kick also suffers from a Pineda problem. See

Grinnell, 2021 WL 1736999, at *7–8. Because Grinnell has not “present[ed] evidence

from which a jury could find that each defendant engaged in [the final kick to the

ribs],” Pineda v. Hamilton Cty., Ohio, 977 F.3d 483, 493 (6th Cir. 2020), his

allegations about the kick cannot proceed to trial.

      Based on this conclusion, the Court grants the motion for reconsideration only

to the extent that the Court issues a clarification of its prior ruling: Grinnell’s

remaining excessive force claim is only for the portion of the alleged assault while he

was held on the ground and assaulted by the group of officers before being handcuffed

(and thus, before this last kick occurred). In light of the rule in Fazica and Pineda,



                                          4
Grinnell cannot maintain a claim for the “final kick” because that single action would

have occurred so quickly it is implausible to claim that the others are liable for not

intervening.

      As for the remainder of Defendants’ arguments, they do not warrant altering

the Court’s prior conclusions in any way. The fact that Grinnell suggested he could

identify the officer who kicked him in the ribs, and also testified that during the

assault he briefly looked up and saw a female officer standing and watching (ECF No.

72-10, PageID.1364), does not entitle the remaining five defendants to summary

judgment.

      In its prior opinion, the Court acknowledged that Grinnell’s testimony is at

times internally inconsistent. But at the summary-judgment stage, the Court is

required to view the evidence in the light most favorable to Grinnell. And Grinnell

testified under oath that he was being held face down on the ground during at least

part of the assault, which prevented him from seeing who was assaulting him. Based

on that testimony, it is not hard to imagine a chaotic scene in which Grinnell was face

down on the ground, surrounded by police officers. During the struggle, he could have

had opportunities to briefly lift his face off the ground and observe his surroundings.

So the fact that Grinnell briefly looked up and saw the female officer does not mean

that he could also see all of the officers who were directly around and on top of him.

Nor is Defendants’ argument advanced by the fact that Grinnell was able to look up

and see the officer who kicked him in the ribs after he was handcuffed, and as the

other officers were walking away. Finally, the Court will not reconsider Defendants’



                                          5
argument—raised several times already—that there is no material issue of fact

because Grinnell identified the number of officers assaulting him versus the number

watching. (ECF No. 82, PageID.2294.)

       It is understandable that Defendants’ are frustrated with Grinnell’s

inconsistent testimony. As the Court already noted here and in its prior opinion,

Grinnell’s testimony on the exact number of officers involved is not consistent, but

the Court took this into account in its prior ruling. See Grinnell, 2021 WL 1736999,

at *8–9. Defendants will have ample opportunity to address at trial the issues with

Grinnell’s testimony. The jury will decide, among other issues, whether they think

Grinnell’s testimony is credible. And the inconsistencies that Defendants highlight

may be presented at trial to undermine his credibility.

                                         II.

       Defendants are left with the argument that summary judgment is mandated

because there will be logistical problems with proceeding to trial against the five

officers.

       The Court rejects Defendants’ proposition that “the remaining five Defendants

face potential individual liability based on a coin toss.” (ECF No. 82, PageID.2301.)

The Court did not hold that the record was “evenly balanced” as to the possibility of

Defendants’ liability. Instead, the Court ruled that the remaining claim against the

five officers falls within the Fazica rule because Grinnell plausibly argued that the

officers were “part of ‘a small group of officers that committed allegedly

unconstitutional acts within each other’s presence.’” Grinnell, 2021 WL 1736999, at



                                          6
*9 (quoting Fazica v. Jordan, 926 F.3d 283, 292). So a reasonable jury could find each

defendant liable for either applying excessive force or failing to intervene. See Fazica,

926 F.3d at 292 (“The key question . . . as in all cases on summary judgment, was

whether the plaintiff had put forth evidence such that a reasonable jury could find

each defendant liable.”).

      The Court also does not agree with Defendants’ concern of “trial by ambush.”

Grinnell will have the burden of proof at trial to show that each individual defendant

either used excessive force on him or observed and failed to stop other officers using

excessive force. As in Fazica, the Court “merely conclude[s] that the record evidence

in this case could support a reasonable jury making such a finding.” 926 F.3d at 295.

      The situation presented in this case is not unique. In similar cases, the Sixth

Circuit has addressed the prospect of a trial against a group of defendants in which

the plaintiff cannot identify the specific acts of each defendant.

      In Pershell v. Cook, the plaintiff alleged that he was beaten by a group of police

officers, but that he was unable to see which officers struck him because he was

knocked to the floor and his glasses had been removed. 430 F. App’x 410, 416 (6th

Cir. 2011). But the plaintiff was able to provide information “about the location and

conduct of the officers based on his own sensory observations.” Id. The court

concluded that this information, combined with the accounts of the officers

themselves, would “provide the jury with sufficient information to determine the

liability of each individual defendant for the alleged constitutional violation.” Id.




                                           7
      And in Fazica, the plaintiff was able to offer “some distinguishing descriptions”

like the relative size and age of the officers and what kind of weapon they were

holding. 926 F.3d at 293–94. This testimony, the sheriff’s incident report, and the

officers’ testimony “could combine to convince a jury that specific Defendants

committed specific acts that constituted excessive force.” Id. at 293.

      This case presents a similar scenario. The jury will be able to consider the

limited descriptions of the officers provided by Grinnell, the testimony of each officer,

as well as other evidence like the platoon log and the testimony of other witnesses.

The jury will also evaluate the credibility of each witness. And then the jury will

determine whether the evidence presented is sufficient to find each defendant officer

liable. If, as Defendants insist, there is insufficient evidence to find any particular

officer liable, the jury will make that determination.

      Defendants also raise concerns about Grinnell attributing specific conduct to

specific defendants for the first time at trial. Any issues that arise related to

Grinnell’s attribution of specific conduct at trial can be addressed at that time. And,

of course, Defendants may impeach Grinnell if his testimony at trial is inconsistent

with his prior testimony.

      Defendants’ final point relates to the fact that there may have been two other

officers at the scene who are not defendants. This does nothing to change the Court’s

conclusion. The Sixth Circuit addressed a similar situation in Fazica in which one

member of the team of officers was not named as a defendant and the defendants

argued this gave rise to a risk that the jury would assign blame to the wrong person.



                                           8
926 F.3d at 295. The court dismissed this argument for two reasons: (1) because the

plaintiff testified that more than one officer used excessive force, “each discrete

incidence of allegedly unconstitutional contact could not have been committed by” the

unnamed defendant, and (2) even if the absent defendant had committed every act of

excessive force, the named officers could all still be liable for failing to intervene. Id.

The same logic applies here.

      Although the trial may present some logistical complications and the jury may

need to make some discerning decisions, the jury-trial system is well-equipped to

handle these challenges. As the Sixth Circuit made clear, “[p]laintiffs who are unable

to pinpoint precisely which named defendant did what, even where the defendants

did not intentionally conceal their identities, still have an interest in the vindication

of their constitutional rights.” Fazica, 926 F.3d at 293.

                                           III.

      Finally, Defendants’ qualified immunity argument fails for the same reasons

the Sixth Circuit rejected the argument in Fazica. The court in Fazica was specifically

reviewing the district court’s denial of qualified immunity. And the court explained

why the unidentified officers were not entitled to qualified immunity:

      Such a conclusion does not, as Defendants claim, “gut[ ] qualified
      immunity because it allows any plaintiff to proceed past summary
      judgment in the complete absence of any evidence that a particular
      defendant committed a specific constitutional violation.” [] First, it
      applies only to a limited set of plaintiffs: those who can identify the small
      team of officers who potentially used excessive force against the plaintiff
      in each other’s presence. Second, it does require evidence that each
      particular defendant committed a specific constitutional violation. It
      acknowledges, however, that specific constitutional violations can be
      committed not only by an officer personally applying excessive force, but

                                            9
       also by an officer witnessing excessive force and neglecting his duty to
       intervene.

Fazica, 926 F.3d at 292. Based on the record evidence in this case, the Court ruled

that the five remaining officers are part of a small group of officers who allegedly used

excessive force or failed to intervene to stop the force, as in Fazica. And the Court

already ruled that the right to be free from excessive force is clearly established.

Grinnell, 2021 WL 1736999, at *13.

                                           IV.

       Because for most of their arguments Defendants have failed to identify a

palpable defect which would result in a different disposition of the case, the motion

for reconsideration (ECF No. 82) is DENIED IN PART. But the Court does grant one

limited portion to clarify the scope of Grinnell’s excessive force claim: Grinnell may

only proceed on the portion of his claim related to his alleged assault by the group of

officers; to the extent he alleges a “final kick” or other action attributable to a single,

but unidentified, officer, that claim is dismissed as a matter of law.

       SO ORDERED.

       Dated: June 29, 2021


                                          s/Laurie J. Michelson
                                          LAURIE J. MICHELSON
                                          UNITED STATES DISTRICT JUDGE




                                            10
